


Exhibit 10.13

 

THE ALLSTATE CORPORATION

2001 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

[Date]

 

[Name]

[Address]

[City]

 

In accordance with the terms of The Allstate Corporation 2001 Equity Incentive
Plan (the “Plan”), pursuant to action of the Compensation and Succession
Committee of the Board of Directors, The Allstate Corporation hereby grants to
you (the “Participant”), subject to the terms and conditions set forth in this
Restricted Stock Unit Award Agreement (including Annex A hereto and all
documents incorporated herein by reference), Restricted Stock Units (RSUs), as
set forth below.  Each RSU corresponds to one share of Stock. An RSU is an
unfunded and unsecured promise to deliver one share of Stock on the Conversion
Date or as otherwise provided herein.  Until such delivery, you have only the
rights of a general unsecured creditor of Allstate and not as a stockholder with
respect to the shares of Stock underlying your RSUs.

 

Number of RSUs Granted:

 

xxxxx

 

 

 

Date of Grant:

 

February 22, 2005

 

 

 

Period of Restriction:

 

As to the total number of RSUs, Date of Grant through February 22, 2009.

 

 

 

Conversion Date:

 

Each RSU will convert to one share of Stock on the date the restrictions lapse
with respect to that RSU (the “Conversion Date”).

 

 

 

Dividend

 

 

Equivalent Right:

 

Each RSU shall include a Dividend Equivalent Right.

 

Further terms and conditions of the Award are set forth in Annex A hereto, which
is an integral part of this RSU Award Agreement.

 

All terms, provisions and conditions applicable to the Restricted Stock Unit
Award set forth in the Plan and not set forth herein are hereby incorporated by
reference herein.  To the extent any provision hereof is inconsistent with a
provision of the Plan, the provisions of the Plan will govern.

 

Edward M. Liddy

Chairman, President and Chief

Executive Officer

THE ALLSTATE CORPORATION

 

--------------------------------------------------------------------------------


 

Attachment:          Annex A

 

 

ANNEX A

 

TO

 

THE ALLSTATE CORPORATION

2001 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Further Terms and Conditions of Option.  It is understood and agreed that the
Award of RSUs evidenced by the RSU Award Agreement to which this is annexed is
subject to the following additional terms and conditions:

 

1.             Tax Withholding.  With respect to the minimum statutory tax
withholding required upon the lapse of restrictions on the RSUs, the Participant
may elect to satisfy such withholding requirements by tender of previously-owned
shares of Stock or by having the Company withhold shares of Stock upon the
Conversion Date.

 

2.             Termination of Employment.  Except as otherwise specifically
provided in Section 3 below, upon the Participant’s Termination of Employment,
all unvested RSUs shall be treated as follows, subject, however, to the
Compensation and Succession Committee’s right to determine otherwise at any
time:  (a) if the Participant’s Termination of Employment is on account of
Retirement at the Normal Retirement Date, then no unvested RSUs shall be
forfeited and such unvested RSUs will remain subject to the restriction period
set forth on the first page of this RSU Award Agreement; and (b) if the
Participant’s Termination of Employment is on account of any other reason, then
all unvested RSUs shall be forfeited as of the end of the day of such
Termination of Employment.

 

3.             Change of Control.  (a) Except as otherwise specifically provided
in The Allstate Corporation Change of Control Severance Plan (to the extent such
Plan is applicable to the Participant) or another written agreement with the
Company or to which the Participant is a party, the RSUs, to the extent not
vested, shall vest and become nonforfeitable (i) on the Change of Control
Effective Date of a Change of Control, as defined in paragraphs (a), (b), (d)
and (e) of the definition of Change of Control in Section 9, that is not a
Merger of Equals, or (ii) on the Consummation Date of a Change of Control as
defined in paragraph (c) of such definition of a Change of Control that is not a
Merger of Equals or (iii) if applicable, on a later Merger of Equals Cessation
Date.

 

(b)   If a Participant has a Termination of Employment during the Post-Merger of
Equals Period, which Termination of Employment is initiated by the Participant’s
employer for a reason other than Cause or Disability, then the RSUs to the
extent not vested, shall vest and become nonforfeitable.

 

4.             Conversion Date.  Unless otherwise determined by the Board, a
Participant shall be entitled to delivery of shares of Stock that underlie the
RSUs then outstanding upon the date the restrictions lapse with respect to such
RSU.

 

5.             Dividend Equivalent Right.  During the Period of Restriction,
each RSU entitles a Participant to receive at or as soon as practicable after
the time of distribution of any regular cash dividend paid by the Company in
respect of a share of Stock the record date for which occurs on or after the
Date of

 

--------------------------------------------------------------------------------


 

Grant, a cash amount (less applicable withholding) equal to such regular
dividend payment as would have been made in respect of each share of Stock
underlying such RSU.  Cash payment with respect to a Dividend Equivalent Right
shall be made only with respect to such RSUs that are outstanding on the
dividend record date.  Regular dividends will be paid on the shares of Stock
following conversion of the RSUs.

 

6.             Ratification of Actions.  By accepting the RSU Award or other
benefit under the Plan, the Participant and each person claiming under or
through him shall be conclusively deemed to have indicated the Participant’s
acceptance and ratification of, and consent to, any action taken under the Plan
or the RSU Award by the Company, the Board or the Compensation and Succession
Committee.

 

7.             Notices.  Any notice hereunder to the Company shall be addressed
to its Stock Option Record Office and any notice hereunder to the Participant
shall be addressed to him or her at the address specified on this RSU Award
Agreement, subject to the right of either party to designate at any time
hereafter in writing some other address.

 

8.             Governing Law and Severability.  To the extent not preempted by
Federal law, the RSU Award Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflicts
of law provisions.  In the event any provision of this RSU Award Agreement shall
be held illegal or invalid for any reason, the illegality or invalidity shall
not affect the remaining parts of this RSU Award Agreement, and this RSU Award
Agreement shall be construed and enforced as if the illegal or invalid provision
had not been included.

 

9.             Definitions.  In addition to the following definitions,
capitalized terms not otherwise defined herein shall have the meanings given
them in the Plan.

 

“Allstate Incumbent Directors” means, determined as of any date by reference to
any baseline date:

 

(a)  the members of the Board on the date of such determination who have been
members of the Board since such baseline date, and

 

(b)  the members of the Board on the date of such determination who were
appointed or elected after such baseline date and whose election, or nomination
for election by stockholders of the Company or the Surviving Corporation, as
applicable, was approved by a vote or written consent of two-thirds (100% for
purposes of paragraph (a) of the definition of “Merger of Equals”) of the
directors comprising the Allstate Incumbent Directors on the date of such vote
or written consent, but excluding each such member whose initial assumption of
office was in connection with (1) an actual or threatened election contest,
including a consent solicitation, relating to the election or removal of one or
more members of the Board, (2) a “tender offer” (as such terms is used in
Section 14(d) of the Exchange Act), (3) a proposed Reorganization Transaction,
or (4) a request, nomination or suggestion of any Beneficial Owner of Voting
Securities representing 15% or more of the aggregate voting power of the Voting
Securities of the Company or the Surviving Corporation, as applicable.

 

“Approved Passive Holder” means, as of any date, any Person that satisfies all
of the following conditions:

 

(a)  as of such date, such Person is a 20% Owner, but is the Beneficial Owner of
less than 30% of the then-outstanding Common Stock and of Voting Securities
representing less than 30% of the combined voting power of all then-outstanding
Voting Securities of

 

--------------------------------------------------------------------------------


 

the Company;

 

(b)  prior to becoming a 20% Owner, such Person has filed, and as of such date
has not withdrawn, or made any subsequent filing or public statement
inconsistent with, a statement with the Securities Exchange Commission (“SEC”)
pursuant to Section 13(g) of the Exchange Act that includes a certification by
such person to the effect that such beneficial ownership does not have the
purpose or effect of changing or influencing the control of the Company;

 

(c)  prior to such Person’s becoming a 20% Owner, at least two-thirds of the
Allstate Incumbent Directors (such Allstate Incumbent Directors to be determined
as of the Date of Grant as the baseline date) shall have voted in favor of a
resolution adopted by the Board to the effect that:  (1)  the terms and
conditions of such Person’s investment in the Company will not have the effect
of changing or influencing the control of the Company, and (2)  notwithstanding
clause (a) of the definition of “Change of Control,” such Person’s becoming a
20% Owner shall be treated as though it were a Merger of Equals for purposes of
the Plan.

 

“Beneficial Owner” means such term as defined in Rule 13d-3 of the SEC under the
Exchange Act.

 

“Cause” means any of the events or conditions which constitute cause for
immediate termination of employment of the Participant as provided from time to
time in the applicable Human Resources Policy of the Company or one of its
Subsidiaries.

 

“Change of Control” means, except as provided at the end of this definition, the
occurrence of any one or more of the following:

 

(a)  any person (as such term is used in Rule 13d-5 of the SEC under the
Securities Exchange Act of 1934, as amended (“Exchange Act”)) or group (as such
term is defined in Sections 3(a)(9) and 13(d)(3) of the Exchange Act), other
than a Controlled Affiliate of the Company or any employee benefit plan (or any
related trust) of the Company or any of its Controlled Affiliates, becomes the
Beneficial Owner of 20% or more of the common stock of the Company or of Voting
Securities representing 20% or more of the combined voting power of all Voting
Securities of the Company (such a person or group that is not a Similarly Owned
Company (as defined below), a “20% Owner”), except that no Change of Control
shall be deemed to have occurred solely by reason of such beneficial ownership
by a corporation (a “Similarly Owned Company”) with respect to which both more
than 70% of the common stock of such corporation and Voting Securities
representing more than 70% of the combined voting power of the Voting Securities
of such corporation are then owned, directly or indirectly, by the persons who
were the direct or indirect owners of the common stock and Voting Securities of
the Company immediately before such acquisition, in substantially the same
proportions as their ownership, immediately before such acquisition, of the
common stock and Voting Securities of the Company, as the case may be; or

 

(b)   Allstate Incumbent Directors (as determined using the Date of Grant as the
baseline date) cease for any reason to constitute at least two-thirds, of the
directors of the Company then serving (provided, however, that this clause (b)
shall be inapplicable during a Post-Merger of Equals Period); or

 

(c)   approval by the stockholders of the Company of a merger, reorganization,

 

--------------------------------------------------------------------------------


 

consolidation, or similar transaction, or a plan or agreement for the sale or
other disposition of all or substantially all of the consolidated assets of the
Company or a plan of liquidation of the Company (any of the foregoing, a
“Reorganization Transaction”) that, based on information included in the proxy
and other written materials distributed to the Company’s stockholders in
connection with the solicitation by the Company of such stockholder approval, is
not expected to qualify as an Exempt Reorganization Transaction; provided,
however, that if (1) the merger or other agreement between the parties to a
Reorganization Transaction expires or is terminated after the date of  such
stockholder approval but prior to the consummation of such Reorganization
Transaction (a “Reorganization Transaction Termination”) or (2) immediately
after the consummation of the Reorganization Transaction, such Reorganization
Transaction does qualify as an Exempt Reorganization Transaction notwithstanding
the fact that it was not expected to so qualify as of the date of such
stockholder approval, then such stockholder approval shall not be deemed a
Change of Control for purposes of any Termination of Employment as to which the
Termination Date occurs on or after the date of the Reorganization Transaction
Termination or the date of the consummation of the Exempt Reorganization
Transaction, as applicable; or

 

(d)  the consummation by the Company of a Reorganization Transaction that for
any reason fails to qualify as an Exempt Reorganization Transaction as of the
date of such consummation, notwithstanding the fact that such Reorganization
Transaction was expected to so qualify as of the date of such stockholder
approval; or

 

(e)  a 20% Owner who had qualified as an Approved Passive Holder ceases to
qualify as such for any reason other than ceasing to be a 20% Owner (such
cessation of Approved Passive Holder status to be considered for all purposes of
the Plan (including the definition of “Change of Control Effective Date”) a
Change of Control distinct from and in addition to the Change of Control
specified in clause (a) above).

 

Notwithstanding the occurrence of any of the foregoing events, a Change of
Control shall not occur with respect to a Participant if, in advance of such
event, such Participant agrees in writing that such event shall not constitute a
Change of Control.

 

“Change of Control Effective Date” means the date on which a Change of Control
first occurs while an Award is outstanding.

 

“Consummation Date” means the date on which a Reorganization Transaction is
consummated.

 

“Controlled Affiliate” of a Person means any corporation, business trust, or
limited liability company or partnership with respect to which such Person owns,
directly or indirectly, Voting Securities representing more than 50% of the
aggregate voting power of the then-outstanding Voting Securities.

 

“Exempt Reorganization Transaction” means a Reorganization Transaction that
results in the Persons who were the direct or indirect owners of the outstanding
common stock and Voting Securities of the Company immediately before such
Reorganization Transaction becoming, immediately after the consummation of such
Reorganization Transaction, the direct or indirect owners, of both more than 70%
of the then-outstanding common stock of the Surviving Corporation and Voting
Securities representing more than 70% of the combined voting power of the
then-outstanding Voting Securities of the Surviving Corporation, in
substantially the same respective proportions as such Persons’ ownership of the
common stock and Voting Securities of the Company immediately before such
Reorganization Transaction.

 

--------------------------------------------------------------------------------


 

“Merger of Equals” means, as of any date, a transaction that, notwithstanding
the fact that such transaction may also qualify as a Change of Control,
satisfies all of the conditions set forth in paragraphs (a) or (b) below:

 

(a)  if such date is on or after the Consummation Date, a Reorganization
Transaction in respect of which all of the following conditions are satisfied as
of such date, or if such date is prior to the Consummation Date, a proposed
Reorganization Transaction in respect of which the merger agreement or other
documents (including the exhibits and annexes thereto) setting forth the terms
and conditions of such Reorganization Transaction, as in effect on such date
after giving effect to all amendments thereof or waivers thereunder, require
that the following conditions be satisfied on and, where applicable, after the
Consummation Date:

 

(1)           at least 50%, but not more than 70%, of the common stock of the
surviving Corporation outstanding immediately after the consummation of the
Reorganization Transaction, together with Voting Securities representing at
least 50%, but not more than 70%, of the combined voting power of all Voting
Securities of the Surviving Corporation outstanding immediately after such
consummation shall be owned, directly or indirectly, by the persons who were the
owners directly or indirectly of the common stock and Voting Securities of the
Company immediately before such consummation in substantially the same
proportions as their respective direct or indirect ownership, immediately before
such consummation, of the common stock and Voting Securities of the Company,
respective; and

 

(2)           Allstate Incumbent Directors (determined as of such date using the
date immediately preceding the Change of Control Effective Date as the baseline
date) shall, throughout the period beginning on the Change of Control Effective
Date and ending on the third anniversary of the Change of Control Effective
Date, continue to constitute not less than 50% of the members of the Board; and

 

(3)           the person who was the CEO of the Company immediately prior to the
Change of Control Effective Date shall serve as (x) the CEO of the Company
throughout the period beginning on the Change of Control Effective Date and
ending on the Consummation Date and (y) the CEO of the Surviving Corporation at
all times during the period commencing on the Consummation Date and ending on
the first anniversary of the Consummation Date;

 

provided, however, that a Reorganization Transaction that qualifies as a Merger
of Equals shall cease to qualify as a Merger of Equals (a “Merger of Equals
Cessation”) and shall instead qualify as a Change of Control that is not a
Merger of Equals from and after the first date during the Post-Change period
(such date, the “Merger of Equals Cessation Date”) as of which any one or more
of the following shall occur for any reason:

 

(i)  if any condition of clause (1) of paragraph (a) of this definition shall
for any reason not be satisfied immediately after the consummation of the
Reorganization Transaction; or

 

(ii)  if as of the close of business on any date on or after the Change of
Control Effective Date, any condition of clauses (2) or (3) of paragraph (a) of
this definition shall not be satisfied; or

 

--------------------------------------------------------------------------------


 

(iii)  if on any date prior to the first anniversary of the Consummation Date,
the Company shall make a filing with the SEC, issue a press release, or make a
public announcement to the effect that the Company is seeking or intends to seek
a replacement for the then-CEO of the Company, whether such replacement is to
become effective before or after such first anniversary.

 

(b)  as of such date, each Person who is a 20% Owner qualifies as an Approved
Passive Holder.

 

The Committee shall give all Participants written notice of any Merger of Equals
Cessation and the applicable Merger of Equals Cessation Date as soon as
practicable after the Merger of Equals Cessation Date.

 

“Merger of Equals Cessation Date” - see the definition of “Merger of Equals”.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
limited liability company, trust, unincorporated organization, association,
corporation, institution, public benefit corporation, entity or government
instrumentality, division, agency, body or department.

 

“Post-Change Period” means the period commencing on the Change of Control
Effective Date and ending on the third anniversary of the Change of Control
Effective Date.

 

“Post-Merger of Equals Period” means the period commencing on a Change of
Control Effective Date of a Change of Control that qualifies as a Merger of
Equals and ending on the third anniversary of such Change of Control Effective
Date or, if sooner, the Merger of Equals Cessation Date.

 

“Reorganization Transaction” — see clause (c) of the definition of “Change of
Control.”

 

“Reorganization Transaction Termination”  — see clause (c) of the definition of
“Change of Control.”

 

“Surviving Corporation” means the corporation resulting from a Reorganization
Transaction or, if securities representing at least 50% of the aggregate Voting
Power of such resulting corporation are directly or indirectly owned by another
corporation, such other corporation.

 

“20% Owner” — see clause (a) of the definition of “Change of Control.”

 

“Voting Securities” of a corporation means securities of such corporation that
are entitled to vote generally in the election of directors of such corporation.

 

--------------------------------------------------------------------------------
